Spolzino, J.,
concurs in part and dissents in part and votes to dismiss the appeal from the decision and to affirm the judgments, with the following memorandum: I have a somewhat different view of the record than my colleagues. As I see it, the Planning Board took the requisite hard look at the areas of environmental concern identified by the Supreme Court in its prior determination and, based upon that review, rationally determined on the basis of substantial evidence in the record that no supplemental environmental impact statement (hereinafter SEIS) was necessary pursuant to the State Environmental Quality Review Act (ECL art 8, hereinafter SEQRA). I would therefore affirm the judgments of the Supreme Court denying the petitions and dismissing the proceedings.
The petitioners contend that an additional SEIS is required for, essentially, three reasons. First, they argue, the Planning Board failed to take the requisite hard look at the environmental consequences of certain changes proposed to the project since the initial SEIS was approved in 1991. Specifically, they claim that the realignment of certain roads within the development and the addition of stormwater detention ponds required additional analysis. Second, the petitioners assert that the Planning Board failed to take a hard look at new environmental information that came to light during that time period, which, they assert, bears significantly on the impact of the project. Claims in this category include the identification of additional wetlands and watercourses, the impacts of additional development nearby, and the stormwater problems demonstrated by Hurricane Floyd in 1999. Third, the petitioners contend that the Planning Board did not sufficiently take into account the changes in the regulatory environment since the project first underwent environmental review, including the adoption of new phosphorus loading standards in the New York City watershed and the designation of the entire area in which the project is located as a “Critical Resource Water.”
The standard by which we are required to review the Planning Board’s compliance is not unfamiliar. “Judicial review of a lead agency’s SEQRA determination is limited to whether the determination was made in accordance with lawful procedure and whether, substantively, the determination ‘was affected by an error of law or was arbitrary and capricious or an abuse of discretion’ (CPLR 7803 [3] . . .)” (Akpan v Koch, 75 NY2d 561, 570 [1990]). The choices an agency makes pursuant SEQRA may not be second-guessed by the courts, and “can be annulled *438only if arbitrary, capricious or unsupported by substantial evidence” (Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417 [1986]).
The regulations promulgated by the New York State Department of Environmental Conservation (hereinafter NYSDEC), implementing SEQRA for all state and local agencies, provide that the lead agency “may require” a SEIS, “limited to the specific significant adverse environmental impacts not addressed or inadequately addressed in the EIS that arise from: (a) changes proposed for the project; (b) newly discovered information; or (c) a change in circumstances related to the project” (6 NYCRR 617.9 [a] [7] [i]). Additionally, where the decision to require preparation of a SEIS is made on the basis of newly discovered information, the decision “must be based” upon “(a) the importance and relevance of the information; and (b) the present state of the information in the EIS” (6 NYCRR 617.9 [a] [7] [ii]). Basically, a SEIS is required where there are environmentally significant changes after the FEIS (see Matter of Jackson v New York State Urban Dev. Corp., supra at 430; Matter of Village of Pelham v City of Mount Vernon Indus. Dev. Agency, 302 AD2d 399, 400 [2003]).
The proposed modifications to the project which are alleged to be environmentally significant consist of the reconfiguration of an internal roadway so as to cross the Holly Stream, which traverses the project site, and an increase in the number of retention ponds on the site, which also serve as water quality basins. In determining that the road reconfiguration required no further analysis, however, the Planning Board considered detailed, updated reports from an engineer and an environmental consultant. These experts, who had previously presented their findings to the NYSDEC, the New York City Department of Environmental Protection (hereinafter NYCDEP) and the Army Corps of Engineers (hereinafter ACOE), concluded that the road realignment actually reduced the total aggregate length of internal roadways on the site and did not otherwise present any significant adverse environmental impact to the stream and its drainage areas that had not already been reviewed by the Planning Board. Similarly, these experts concluded that the proposed increase in the number of retention ponds would have little or no adverse impact on wetlands, surface water, groundwater, or the New York City reservoir system. These reports also found that other proposed modifications to the project, which included a reduction in the daily volume of wastewater discharges as a result of the reduced lot count, mitigated rather than exacerbated environmental impacts. There is no evidence to the contrary in the record.
*439The reports that the Planning Board considered provide, in my view, sufficient support in the record for the Planning Board’s determination that the proposed modifications to the project were not environmentally significant (see Matter of Halperin v City of New Rochelle, 24 AD3d 768, 777 [2005]; Matter of Village of Pelham v City of Mount Vernon Indus. Dev. Agency, supra). At most, the petitioners have drawn from the data in the record an inference different than that drawn by the Planning Board as to whether the proposed modifications to the project present significant adverse environmental impacts. Because scientific unanimity need not be achieved, these differing inferences, standing alone, constitute an insufficient basis upon which to annul the Planning Board’s determination (see Roosevelt Islanders for Responsible Southtown Dev. v Roosevelt Is. Operating Corp., 291 AD2d 40, 57 [2001]; Matter of Argyle Conservation League v Town of Argyle, 223 AD2d 796, 798 [1996]; Sun Co. v City of Syracuse Indus. Dev. Agency, 209 AD2d 34, 51 [1995]; Matter of Schodack Concerned Citizens v Town Bd. of Town of Schodack, 148 AD2d 130, 134 [1989]; Ellis v Marsh, 164 Misc 2d 135, 142 [1995]).
There is also ample support in the record, in my view, for the Planning Board’s determination that the new environmental information which came to light since the initial environmental review process was completed does not require a second SEIS. The petitioners argue in this regard that the Planning Board’s initial delineation of the extent of wetlands on the site was placed in doubt by the determinations of the ACOE and the Town’s Conservation Commission, made after the SEIS, that there were seven more acres of wetlands on the site than had originally been reported. In response to these criticisms, the Planning Board retained the same wetlands expert who had recently surveyed the site and prepared a report for the Conservation Commission, and directed him to revisit the site in order to redelineate the wetlands on the site and recharacterize them, if necessary. The Planning Board reviewed the expert’s reports, which noted that the additional wetlands acreage identified by the ACOE and the Conservation Commission was to remain undisturbed. The wetlands expert, mirroring the conclusions of the engineer and the environmental consultant, concluded that the modified project would disrupt less wetland acreage than the initial proposal. Moreover, when the developer applied on May 3, 2002, for a town permit to affect 1.26 acres of wetland on the site, of which 1.08 acres were proposed to be disturbed, of which, in turn, 0.99 acres were proposed to be filled, it also proposed to create 3.2 acres of artificial wetlands to mitigate the impacts arising from the loss of existing wetlands. The wetlands *440expert opined that the creation of the artificial wetlands more than mitigated the loss of the natural wetlands. The Planning Board credited the analyses of the engineer, environmental consultant, and wetlands expert, which were the only analyses included in the record.
“The purpose of a SEIS is to account for new information bearing on matters of environmental concern not available at the time of the original environmental review” (Matter of Coalition Against Lincoln W., Inc. v Weinshall, 21 AD3d 215, 223 [2005]). Based on the present state of the FEIS, the initial SEIS, and the SEQRA findings, I cannot conclude that the “new” wetlands delineations undertaken by the ACOE and the Conservation Commission presented the Planning Board with an issue of significant environmental concern (see Matter of Sour Mtn. Realty v New York State Dept. of Envtl. Conservation, 260 AD2d 920 [1999]; Matter of Hallenbeck v Onondaga County Resource Recovery Agency, 225 AD2d 1036,1036-1037 [1996]), particularly since the newly-defined wetlands acreage was to remain undisturbed. Moreover, any discrepancy is easily explained by the fact that different experts not uncommonly make differing wetlands delineations even when they apply the same technical criteria, and there are differing conditions obtaining at any given wetland site during the course of different inspections (see Matter of Seven Acre Wood St. Assoc. v Town of Bedford, 302 AD2d 532 [2003]). Nor have the environmental conditions at the site itself so changed since the issuance of the initial SEIS in 1991 that a second SEIS is necessary to take account of such changes (see Matter of Molly, Inc. v County of Onondaga, 2 AD3d 1418, 1419 [2003]).
The petitioners next contend that there have been significant changes in the regulatory environment since the initial SEIS was approved that require additional environmental review with respect to this project. Three such regulatory changes are in issue. In 1997, NYCDEP was granted authority to approve or disapprove the stormwater pollution control plans and subsurface disposal systems of subdivisions located on lands within the New York City Watershed (see 15 RCNY 18.11, 18.91 and Appendices A-D). In 2000, NYSDEC promulgated new regulations limiting the discharge of phosphorus and phosphates in order to reduce the level of those substances in the nearby reservoirs. In 2002, the region in which the site is located was designated a Critical Resource Water area. Although these are significant regulatory changes, I see no merit to the petitioners’ contention that they require a second SEIS. As I see it, the documents considered by the Planning Board, generated both before and *441after these regulatory changes, addressed all of the environmental issues raised by the regulatory changes. Thus, in my view, the Planning Board rationally determined that the new regulatory overlay did nothing to affect the actual environmental impact of the project.
In its 1991 SEQRA findings, the Planning Board concluded that intensive surface water quality investigations had determined that the proposed development would not degrade the quality of on-site or adjacent surface waters. The Planning Board also found that the wastewater treatment facility proposed for the site would utilize advanced treatment methods, resulting in the discharge of water not only in compliance with applicable water quality standards, but exceeding them. The water quality investigation found that further treatment of the effluent would render it completely free of phosphorus, and that the subsurface wastewater disposal system proposed for the site would neither degrade the quality of Holly Stream, nor result in the discharge of any phosphorus which could end up in a New York City reservoir. No party challenged these findings at the time. When, almost six years later, NYCDEP became an involved agency for SEQRA purposes as a result of its new regulatory authority, the environmental and engineering reports submitted to it concluded that the anticipated impacts of the project would be no different than those that had been analyzed in the DEIS, FEIS, and the initial SEIS, and described in the SEQRA findings. The only “change” was that an agency other than the Planning Board would have the final say over the details of the pollution control plan and the treatment plant. There is nothing in the record to controvert this conclusion.
Similarly, when, on May 21, 2002, the Army Corps confirmed the designation of the region in which the site was located as a “Critical Resource Waters” area, the only “change” that occurred was that the project was removed from the coverage of a nationwide general permit for the filling of wetlands (see 33 USC § 1344 [e]; 33 CFR 330.2 [b]; 65 Fed Reg 12818, 12874 [2000]; see also 67 Fed Reg 2020, 2071 [2002]; 66 Fed Reg 42070, 42098 [2001]), and the ACOE became an involved agency with authority to approve or deny an individual wetlands fill permit pursuant to the federal Clean Water Act (see 33 USC § 1344 [a]). After this designation, the developer, based on the modified proposal contained in its permit application to the town Conservation Commission, duly applied to the ACOE to convert its February 2001 application for inclusion in the nationwide permit program into an application for the requisite individual permit from the ACOE. As with NYCDEP’s newly-granted *442authority, there was nothing in the additional permitting authority granted to the ACOE which presented a significant adverse change in the physical circumstances of the project, or the actual physical impacts that would be reviewed.
The record thus does not, in my opinion, reflect any significant adverse environmental impacts left unaddressed in the FEIS, the initial SEIS, or the 1991 SEQRA findings. To the extent any impacts arising from project modifications were revealed between 1997, when NYCDEP became an involved agency, and 2003, when the Planning Board made the determination under review, the record supports the Planning Board’s conclusion that those impacts were negligible. In the absence of any such proof, my colleagues’ determination to the contrary constitutes, in my view, the “second-guessing” of the Planning Board that we are forbidden to do (Matter of Jackson v New York State Urban Dev. Corp., supra at 429-430; see Matter of Halperin v City of New Rochelle, supra; Matter of Coalition Against Lincoln W. v Weinshall, Inc., supra at 223; Matter of Town of Pleasant Val. v Town of Poughkeepsie Planning Bd., 289 AD2d 583 [2001]; Matter of Village of Hudson Falls v New York State Dept. of Envtl. Conservation, 158 AD2d 24, 32 [1990], affd 77 NY2d 983 [1991]).
Finally, I believe that there is no support for the majority’s conclusion that the Planning Board unlawfully delegated its environmental review functions to other regulatory agencies. “ ‘A lead agency . . . may rely upon the advice it receives from others, including consultants, if reliance is reasonable’ (Matter of Stewart Park & Reserve Coalition v New York State Dept. of Transp., 157 AD2d 1, 7 [1990], affd 77 NY2d 970 [1991]; see Akpan v Koch, 75 NY2d 561, 575 [1990]; Sun Co. v City of Syracuse Indus. Dev. Agency, 209 AD2d 34, 51 [1995]; Matter of Ecumenical Task Force of Niagara Frontier v Love Canal Area Revitalization Agency, 179 AD2d 261, 268 [1992]). Lead agencies are ‘likely to be nonexpert in environmental matters, and will often need to draw on others’ (Matter of Coca-Cola Bottling Co. of N.Y. v Board of Estimate of City of N.Y., 72 NY2d 674, 682 [1988]). SEQRA and its implementing regulations not only provide for this, but strongly encourage it (see ECL 8-0109 [3]; 6 NYCRR 617.3 [i]; former 6 NYCRR 617.4 [c]; Matter of Coca-Cola Bottling Co. of N.Y. v Board of Estimate of City of N.Y., supra at 682)” (Matter of Halperin v City of New Rochelle, 24 AD3d at 774-775, supra). “Of particular interest here, the regulations specifically advise agencies to ‘seek the advice and assistance of other agencies’ regarding ‘recommendations of the significance or nonsignificance of actions’ (6 NYCRR 617.4 [c] *443[2])” (Matter of Coca-Cola Bottling Co. of N.Y. v Board of Estimate of City of N.Y., 72 NY2d 674, 682 [1988]; see Matter of Ecumenical Task Force of Niagara Frontier v Love Canal Area Revitalization Agency, 179 AD2d 261, 268 [1992]).
Contrary to my colleagues’ conclusion, the Planning Board here did not, in my view, simply defer critical environmental review to other involved agencies, whose administrative proceedings were ongoing (cf. Matter of Penfield Panorama Area Community v Town of Penfield Planning Bd., supra). Rather, the Planning Board based its determination to forgo the preparation of an additional SEIS in large measure on evidence and expert opinion contained in the administrative records of those very agencies. This was entirely reasonable. Nor was there any requirement that the Planning Board notify newly-involved agencies such as the ACOE and NYCDEP that it was considering whether to prepare an additional SEIS, and there was no requirement that the Planning Board hold a public hearing in connection with that issue (see Matter of Jackson v New York State Urban Dev. Corp., supra at 430).
For the foregoing reasons, I believe that the Supreme Court correctly held that the determination of the Planning Board that no additional SEIS was required in connection with the instant project was supported by substantial evidence in the record and was entirely reasonable. Since I would dismiss the appeal from the decision but affirm the judgments, I respectfully dissent in part, and concur in part.